United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-41441
                        Conference Calendar


JOHN A. CROCKETT,

                                    Plaintiff-Appellant,

versus

DAVID W. MCDOWELL, Disciplinary Hearing Officer; JOY A.
EDWARDS, Security Staff, Correctional Officer IV; RAYMOND E.
THOMPSON, Warden, Beto I Unit; TEXAS DEPARTMENT OF CRIMINAL
JUSTICE - INSTITUTIONAL DIVISION,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:02-CV-363
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     John A. Crockett, Texas prisoner #730904, appeals from the

district court’s dismissal with prejudice of his 42 U.S.C. § 1983

lawsuit as frivolous and for failure to state a claim upon which

relief may be granted, pursuant to 28 U.S.C. § 1915A(b)(1).

     As Crockett has not shown that his disciplinary conviction

has been overturned or otherwise invalidated, he may not maintain

his claims for money damages, declaratory relief, or injunctive

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41441
                                 -2-

relief in a 42 U.S.C. § 1983 action.    See Edwards v. Balisok, 520

U.S. 641, 648 (1997); Preiser v. Rodriguez, 411 U.S. 475, 488-90

(1973).   Accordingly, the district court did not err by

dismissing Crockett’s lawsuit for failure to state a claim and as

frivolous.   See Ruiz v. United States, 160 F.3d 273, 275 (5th

Cir. 1998); Martin v. Scott, 156 F.3d 578, 580 (5th Cir. 1998).

     Crockett’s appeal lacks arguable merit; it is DISMISSED AS

FRIVOLOUS.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.   The dismissal of this appeal as

frivolous counts as a “strike” for purposes of 28 U.S.C.

§ 1915(g), as does the dismissal of his 42 U.S.C. § 1983

complaint in district court.    See Adepegba v. Hammons, 103 F.3d

383, 385-87 (5th Cir. 1996).    If he accumulates three “strikes”

under 28 U.S.C. § 1915(g), he will not be able to proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    Id.

     APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.